CALHOUN, J.
The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for one year.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment dr procedure has been pointed out or has been perceived. No question is presented for review.
The judgment is affirmed.
PEE. CUKIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of 'Criminal. Appeals and approved by the court